Case 2:17-cv-06108-MWF-JPR Document 80 Filed 09/19/19

oO om nN DO oO F&F WwW NH =

=
Oo

11

Dan Jacobson SBN 134978
JACOBSON & ASSOCIATES
1352 Irvine Blvd., Suite 205
Tustin, CA 92780

(714) 505-4872
dlj@jacobsonlawyers.com

Attorney for Defendant and Crossclaimant,

Michael Cohen

Page lof 2 Page ID #:608

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

BEATBOX MUSIC PTY, LTD.
Plaintiff,
Vv.

LABRADOR ENTERTAINMENT
INC., et al.

Defendants.

 

MICHAEL COHEN, an individual;
Crossclaimant,
Vv.
LABRADOR ENTERTAINMENT
INC., D/B/A/ SPIDER CUES MUSIC
LIBRARY, a California Corporation;

Cross-Defendant.

 

 

CASE NO.: 2:17-cv-06108-MWE-JPR
[Assigned to the Honorable Michael W.
Fitzgeralsd]

Notice of Unavailability of Counsel

DATE: April 9, 2018
TIME; 10:00 A.M.
DEPT: 5A

Complaint Filed: August 17, 2017
Cross-Claim Filed: November 21, 2017
Trial Date: March 19, 2019

PLEASE TAKE NOTICE that Dan Jacobson, whose office is located at the address indicated

above, will be unavailable to participate in or respond to any discovery, ex-parte applications,

motions, or other formal or informal proceedings related to the above-entitled matter, as follows:

iff

-1-

Notice of Unavailability of Counsel

 
Case 2:17-cv-06108-MWF-JPR Document 80 Filed 09/19/19 Page 2of2 Page ID #:609

Oo on OO oO FF WH NH =

nm nN NM NM NM NHN NH =A = =| 2 = Sse Se Se USF lef
oO an KR wo NY |= O80 oO DW nN DW OO FB WO NH | OS

Nm KN
oOo ~s

A. Mr. Jacobson is a Member of the California Board of Accountancy, which licenses
and polices all of the CPAs and CPA Firms in California. For the period of September 25, 2019
through September 27, 2019, Mr. Jacobson will be preparing for, attending, and traveling to and from

 

the next California Board of Accountancy.

B. From November 11, 2019 through November 15, 2019 Mr. Jacobson will be on

vacation.

pate /) q JACOBSON & ASSOCIATES

LZ

an Jacobson, acpbsin, Attomey for

Defendant and Crossclaimant

Michael Cohen

-2-
Notice of Unavailability of Counsel

 

 
